NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

                ROBERT E. RANDOLPH,
                  Claimant-Appellant,

                             v.

               ROBERT A. MCDONALD,
             Secretary of Veterans Affairs,
                  Respondent-Appellee.
                 ______________________

                        2014-7069
                  ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-2481, Chief Judge Bruce E.
Kasold.
               ______________________

                 Decided: August 11, 2014
                  ______________________

      ROBERT E. RANDOLPH, of Baton Rouge, Louisiana, pro
se.

    VERONICA N. ONYEMA, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With her on the brief were STUART F. DELERY,
Assistant Attorney General, ROBERT E. KIRSCHMAN, JR.,
Director, and MARTIN F. HOCKEY, JR., Assistant Director.
2                                    RANDOLPH   v. MCDONALD



Of counsel on the brief were Y. KEN LEE, Deputy Assis-
tant General Counsel, and AMANDA R. BLACKMON, Attor-
ney, United States Department of Veterans Affairs, of
Washington, DC.
                ______________________

    Before PROST, Chief Judge, LOURIE and HUGHES, Circuit
                           Judges.
PER CURIAM.
     Robert E. Randolph (“Randolph”) appeals from the de-
cision of the United States Court of Appeals for Veterans
Claims (“Veterans Court”) denying his petition for a writ
of mandamus. See Randolph v. Shinseki, No. 13-2481,
2013 WL 6169316 (Vet. App. Nov. 22, 2013) (“Order”).
Because Randolph’s arguments challenge only factual
findings and an application of law to fact, we dismiss for
lack of jurisdiction.
                        BACKGROUND
    On August 16, 2013, Randolph filed a petition for ex-
traordinary relief in the nature of a writ of mandamus at
the Veterans Court, alleging that the Secretary: (1) re-
moved, destroyed and mutilated relevant evidence in
Randolph’s claim file; (2) refused to process Randolph’s
claim for dental benefits; (3) refused to address Ran-
dolph’s complaints of racial discrimination and constitu-
tional violations; (4) reevaluated Randolph’s already
service-connected disabilities without prior notice; (5)
intentionally delayed Randolph’s claims; (6) attempted to
unlawfully reduce Randolph’s benefits for his service-
connected disabilities; (7) found Randolph less credible
solely because of his race; and (8) ignored the Department
of Veterans Affairs’ (“VA”) own rules and regulations. Id.
at *1.
   Randolph’s petition requested that the Veterans
Court order the Secretary to:
RANDOLPH   v. MCDONALD                                    3



   (1) provide [Randolph] with all letters, directives,
   procedures, forms, and methods by which acts of
   discrimination asserted by veterans are ad-
   dressed; (2) address any racially discriminatory
   acts that have adversely affected the outcome of
   any decision in his claims; (3) investigate his
   claims of constitutional violations and racial dis-
   crimination, to include acts of intentional delay,
   and destruction and removal of evidence; (4) certi-
   fy and expedite his pending appeal to the Board of
   Veterans’ Appeals [(“Board”)]; and (5) process a
   claim for dental benefits.
Id. On September 23, 2013, the Veterans Court denied
the petition. Id. Randolph filed a motion for reconsidera-
tion, which the Veterans Court granted. Id. The Veter-
ans Court then withdrew its initial order denying
Randolph’s petition and entered a new order. Id.
     In the new order, the Veterans Court again denied
Randolph’s request for a writ of mandamus. Id. First,
the Veterans Court concluded that it lacked jurisdiction to
compel discovery of the procedures and documents relat-
ing to the VA’s processing of allegations of discrimination
by veterans. Id. Secondly, the Veterans Court held that
Randolph failed to provide evidence in support of his
allegations of intentional delay, racial discrimination, and
the destruction or removal of documents from the record.
Id. at *2. The Veterans Court also noted that Randolph
failed to establish jurisdiction with respect to those alle-
gations because the allegations involved neither a final
Board decision nor a petition that would lead to a final
Board decision. Id. Third, with respect to his dental
claim, the Veterans Court found that Randolph had not
demonstrated delay amounting to an arbitrary refusal to
act that would warrant granting the writ. Id. Fourth, the
Veterans Court held that Randolph failed to demonstrate
a delay in his hypertension claim that was so extraordi-
nary that it constituted a refusal to act. Id. And finally,
4                                    RANDOLPH   v. MCDONALD



the Veterans Court rejected as unsupported Randolph’s
allegations that the VA’s opening of a claim for total
disability based on individual employability was done
solely to delay the appeal of his hypertension claim. Id.
Thus, the Veterans Court denied the petition. Id.
    On February 7, 2014, the Veterans Court granted
Randolph’s motion for panel review, but affirmed the
single-judge decision on the ground that Randolph failed
to show that the Veterans Court overlooked or misunder-
stood any point of fact or law with respect to its rejection
of Randolph’s arguments. See Randolph v. Shinseki, No.
13-2481, 2014 WL 496857 (Vet. App. Feb. 7, 2014)
   Randolph then appealed to this court seeking to in-
voke our jurisdiction under 38 U.S.C. § 7292.
                        DISCUSSION
    The scope of our review in an appeal from a Veterans
Court decision is limited. We may review a Veterans
Court decision with respect to the validity of a decision on
a rule of law or the validity or interpretation of any stat-
ute or regulation that was relied upon by the Veterans
Court in making the decision. 38 U.S.C. § 7292(a). We
may also review a Veterans Court decision with respect to
legal questions raised in an appeal that challenge the
Veterans Court’s denial of a petition for a writ of manda-
mus. Lamb v. Principi, 284 F.3d 1378, 1381–82 (Fed. Cir.
2002). Except with respect to constitutional issues, we
“may not review (A) a challenge to a factual determina-
tion, or (B) a challenge to a law or regulation as applied to
the facts of a particular case.” 38 U.S.C. § 7292(d)(2).
    Randolph argues that the Veterans Court miscon-
strued the facts underlying his petition and further dis-
putes the Veterans Court’s determination that such facts
were insufficient to warrant issuance of the writ. Howev-
er, those arguments challenge only the Veterans Court’s
fact-finding and application of law to the facts of Ran-
RANDOLPH   v. MCDONALD                                    5



dolph’s case, which are matters outside of our jurisdiction.
See id.; see also Conway v. Principi, 353 F.3d 1369, 1372
(Fed. Cir. 2004) (“[W]hile we can review questions of law,
we cannot review applications of law to fact.”). Here, the
Veterans Court decision did not involve any questions
regarding the validity or interpretation of a statute or
regulation. Rather, the Veterans Court merely applied
established law to the facts of Randolph’s case. See
Order, at *1–2. Moreover, nowhere does Randolph allege
that the Veterans Court erroneously applied the manda-
mus doctrine.
    Randolph further alleges constitutional due process
violations in his informal brief. However, the Veterans
Court did not address any constitutional issues in its
decision. Without an explanation providing an adequate
basis for Randolph’s claims, they are constitutional claims
in name only and thus outside of our jurisdiction. Helfer
v. West, 174 F.3d 1332, 1335 (Fed. Cir. 1999) (Characteri-
zation of an appeal as “constitutional in nature does not
confer upon us jurisdiction that we otherwise lack.”).
    We have considered the additional arguments pre-
sented in Randolph’s informal appeal brief but do not find
them persuasive. Randolph raises neither a substantial
constitutional issue nor other legal question. For the
foregoing reasons, the appeal is dismissed for lack of
jurisdiction.
                      DISMISSED
                          COSTS
   No costs.